DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 11,160,403 to Zalace (Zalace).

As to claim 1, Zalace discloses a straw cleaning system for cleaning a straw, the system comprising: a straw (40), the straw for drinking liquid; a straw holder (50), the straw holder being for holding the straw, wherein the straw holder having a hole (at bottom of 50) in a bottom of the straw holder being for draining liquid from the straw; and a straw brush (60), the straw brush having a brush (65), a shaft (62) and a cap (14), wherein the brush being a cleaner for the straw, and wherein the cap being coupled to the straw holder (see Figures 1-5).



As to claim 8, Zalace discloses the brush being a soft nylon bristle (see column 7, lines 22-25; see also column 8, lines 42-44).

As to claim 16, Zalace discloses the straw being reusable (see column 5, lines 54-61).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,160,403 to Zalace.

As to claim 2, Zalace discloses the claimed invention above but does not expressly disclose the system having a length of ten and one-half inches.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the system of Zalace with a length of ten and In re Aller, 105 USPQ 233.

As to claim 3, Zalace discloses the claimed invention above but does not expressly disclose the system having a width of three-quarter inches.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the system of Zalace with a width of three-quarter inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 4, Zalace discloses the straw being made of plastic (see column 6, lines 13-18) but does not expressly disclose the straw being made of an acrylic material.
	However, acrylic is a well know plastic material used in food handling products.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the straw of Zalace from acrylic material in order to handle consumable food.  The modification involves a simple substitution of one known plastic material for another known plastic material according to known methods to achieve predictable results.


However, acrylic is a well know plastic material used in food handling products.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the straw holder of Zalace from acrylic material in order to handle consumable food.  The modification involves a simple substitution of one known plastic material for another known plastic material according to known methods to achieve predictable results.

As to claim 7, Zalace discloses the claimed invention above but does not expressly disclose the straw having an expandable area.
However, straws having an expandable area are well known in the art for elongating and bending the straw.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the straw of Zalace with an expandable area in order to elongate and bend the straw.  The modification involves a simple substitution of one known straw type for another known straw type according to known methods to achieve predictable results.

As to claim 9, Zalace discloses the claimed invention above but does not expressly disclose the brush being five-sixteenths inches in width.
In re Aller, 105 USPQ 233.

As to claim 10, Zalace discloses the claimed invention above but does not expressly disclose the brush being two inches in length.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the brush of Zalace two inches in length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 11, Zalace discloses the claimed invention above but does not expressly disclose the straw brush being a length of nine and three-fourths inches.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the straw brush of Zalace with a length of nine and three-fourths inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the shaft of Zalace with a length of eight and one-fourth inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 13, Zalace discloses the claimed invention above but does not expressly disclose the straw being a length of nine and five-eighths inches.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the straw of Zalace with a length of nine and five-eighths inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 14, Zalace discloses the claimed invention above but does not expressly disclose the straw holder being a length of nine and one-fourth inches.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the straw holder of Zalace with a length of nine and one-fourth inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 15, Zalace discloses the claimed invention above but does not expressly disclose a top of the cap being a width of five-sixteenths inch.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made a top of the cap of Zalace with a width of five-sixteenths inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 6,039,490 to Banks et al.; 9,642,484 to Chang et al. and 10,499,791 to Seltz and US Patent Application Publication 2015/0190004 to Chang et al. show straw cleaning systems having a straw and a brush.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        02/22/2022